DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“…a means to communicate information via a network…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Specifications states:
In Paragraph [0026], the instant application describes the corresponding structures of a radio antenna being “a means to communicate information via a network”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
See MPEP 2181 (I.B) - The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See Signtech USA, 174 F.3d at 1356.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 11187568 B2) in view of Dridan et al (US 20190116474 A1).
In regards to claim 1, Lee et al teaches a flood sensing unit comprising: a lower body portion (20, i.e. main body) (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a first power source (52, i.e. battery) (Column 6, lines 9-14), wherein the lower body portion (20) comprises a controller (40, i.e. control unit) (Column 4, lines 39-43 & Column 5, line 65 – Column 6, line 8), a first 
    PNG
    media_image2.png
    467
    672
    media_image2.png
    Greyscale
water.
	Dridan et al teaches a communication module unit (40) comprising a controller (72, i.e. sensor network) (Paragraphs 0065 – 0068) being connected to first and second .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 11187568 B2) in view of Dridan et al (US 20190116474 A1) as applied to claim 1 above, and further in view of Yang (AU 2019100293 A4).
In regards to claim 7, Lee et al in view of Dridan et al teaches the claimed invention for the means to communicate comprises: an antenna for receiving signals from satellite or cellular communications.
Yang teaches a water level indicator (1) teaches comprises the means to communicate further comprises an antenna (42, i.e. wireless communication module) for receiving signals (Paragraphs 0031 & 0034).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide any wireless communication as taught by Yang into the flood sensing units of Lee et al in view of Dridan et al for the purpose of wirelessly transferring measured messages for data acquisition (Paragraph 0005; Yang).

Allowable Subject Matter
Claims 8-16 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 2, Lee et al teaches a flood sensing unit comprising: a lower body portion (20, i.e. main body) (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a first power source (52, i.e. battery) (Column 6, lines 9-14), wherein the lower body portion (20) comprises a controller (40, i.e. control unit) (Column 4, lines 39-43 & Column 5, line 65 – Column 6, line 8), a first pressure sensor (36) (Column 4, lines 20-23), and a transceiver (not shown) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8); an upper body portion (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a second power source (51, i.e. solar cell module) and releasably disposed on the lower body portion (20) (Column 6, lines 9-24; Figure 3), wherein the upper body portion (20) comprises a means to communicate information via a network (i.e. external server) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8).
However, Lee et al does not teach a flood sensing unit further comprising the first power source comprises a plurality of solar cells on at least three discrete surfaces of the lower body portion of the flood sensing unit and the second power source comprises 

In the Examiner’s opinion in regards to claim 8, Lee et al teaches a flood sensing unit comprising: a lower body portion (20, i.e. main body) (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a first power source (52, i.e. battery) (Column 6, lines 9-14), wherein the lower body portion (20) comprises a controller (40, i.e. control unit) (Column 4, lines 39-43 & Column 5, line 65 – Column 6, line 8), a first pressure sensor (36) (Column 4, lines 20-23), and a transceiver (not shown) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8); an upper body portion (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a second power source (51, i.e. solar cell module) and releasably disposed on the lower body portion (20) (Column 6, lines 9-24; Figure 3), wherein the upper body portion (20) comprises a means to communicate information via a network (i.e. external server) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8).
However, Lee et al does not teach a flood sensing unit further comprising the controller module configured to receive flood data from a plurality of inputs comprising a pressure sensor input and at least one of a camera module input, an auxiliary power input, and a SDI-12 compatible device input; and a communications module configured 

In the Examiner’s opinion in regards to claim 15, Lee et al teaches a flood sensing unit comprising: a lower body portion (20, i.e. main body) (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a first power source (52, i.e. battery) (Column 6, lines 9-14), wherein the lower body portion (20) comprises a controller (40, i.e. control unit) (Column 4, lines 39-43 & Column 5, line 65 – Column 6, line 8), a first pressure sensor (36) (Column 4, lines 20-23), and a transceiver (not shown) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8); an upper body portion (wherein the main body (20) has a lower and upper body portions as seen in Figure 4) coupled to a second power source (51, i.e. solar cell module) and releasably disposed on the lower body portion (20) (Column 6, lines 9-24; Figure 3), wherein the upper body portion (20) comprises a means to communicate information via a network (i.e. external server) (wherein the control unit (40) transmits the stored level of the flooding water to an external server; Column 5, line 65 – Column 6, line 8).
However, Lee et al does not teach the method for measuring water depth further comprising the method of calculating a calibration factor based on the at least one water surface pressure measurement via the flood sensing unit, the at least one atmospheric pressure measurement and the at least one submerged pressure measurement; applying the calibration factor to the provisional water depth measurement via the flood sensing unit; and determining an adjusted water depth based on the applied calibration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.L.J/Examiner, Art Unit 2856           

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856